Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


 Civil Action No.

 CONNOR CARBALLIDO,

        Plaintiff,

 v.

 TARGET CORPORATION,

        Defendant.


             PLAINTIFF’S COMPLAINT FOR DAMAGES AND JURY DEMAND


        Plaintiff, Connor Carballido, by and through his attorneys, Leventhal & Puga, P.C. and
 Bryan Pope, Pope Taylor Law, for his Complaint for Damages and Jury Demand, states as
 follows:

                                 Parties, Jurisdiction, and Venue

        1.      This is a diversity action filed under the provisions of 28 U.S.C. § 1332(a)(1) by
 reason of the complete diversity of citizenship between the Plaintiff and the Defendant. Further,
 the amount in controversy exceeds $75,000.00.

         2.      Long arm jurisdiction exists pursuant to Colo. Rev. Stat. § 13-1-124(1)(b) because
 the tortious acts that gave rise to Plaintiff’s claims occurred in the State of Colorado.

         3.      Personal Jurisdiction exists because Defendant has purposefully availed itself of
 the privilege of conducting business in Colorado. Defendant purposefully directs its activities at
 Colorado residents. This case arises out of Defendant’s acts and/or omissions at one of its stores.

        4.      Venue is proper in this Court under 28 U.S.C. § 1391.

        5.      Plaintiff Connor Carballido is a citizen and resident of the State of Colorado.

         6.      Defendant Target Corporation (“Target”) is organized and existing under the laws
 of the State of Minnesota, having its principal place of business at 1000 Nicollet Mall,
 Minneapolis, MN 55403.

        7.      Target owns and operates over 40 stores throughout the state of Colorado.
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 2 of 7




        8.     Target also owns and operates a distribution center located at 34800 E United
 Ave, Pueblo, CO 81001 where Target merchandise is stored and shipped all over the State of
 Colorado.


                                        General Allegations

       9.      On December 20, 2017, Connor Carballido went to the Target store located at
 15700 East Briarwood Circle, Aurora, Colorado.

        10.     Connor was at Target to purchase Christmas gifts for his family.

        11.     Target, either expressly or implicitly, made representations that the public is
 requested or intended to enter its property. Connor entered the property in response to these
 representations.

         12.    Because Connor was at the Target to transact business in which the parties were
 mutually interested and/or because Target intended the public to enter its property, Connor was
 an invitee. Target, therefore, had duty to exercise reasonable care to protect Connor against
 dangers of which it actually knew or should have known.

         13.      On December 20, 2017, Defendant left an empty pallet near the end of one of the
 aisles of the store.

         14.     Target knew or should have known that this obstruction was a danger to the
 public and its patrons.

         15.    While in the electronics department, Connor walked into the aisle where the pallet
 was left unattended, with no markings or caution signs around it, and tripped over it.

         16.    Target made no effort to alert the public of the obstruction or move it to a safer
 location.

        17.     Connor tripped over the pallet, began falling to the ground, before catching
 himself and, in the process, severely twisted his left knee.

        18.     Because of the location of the pallet, Connor did not see it and could not have
 avoided tripping over it.

       19.    But for Target placing the obstruction in the aisle and failing to warn its patrons,
 Connor would not have suffered this tripping incident and the resulting injuries.

       20.     Immediately following his tripping incident, Connor filled out an incident report
 with Ms. Paline Gluekert, who was acting as the LOD (leader on duty) at the time.



                                                  2
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 3 of 7




         21.     In the report Connor states that he came “walking around the corner and didn’t
 see the pallet and tripped.” He also noted that the “pallet [was] in the aisle” and it “felt like [he]
 blew out my knee.”

         22.     The next day Connor drove to work in debilitating pain and by midafternoon was
 unable to continue. By that time, he couldn’t put any weight on that leg and noticed that both his
 left knee and foot were swollen and discolored.

         23.    Because of Connor’s persistent pain, on December 22, 2017, Connor’s father
 drove him to the Rocky Mountain Urgent Care. There, he got an X-ray of his left knee and was
 prescribed NORCO, given an injection for pain, as well as crutches and a knee immobilizer.

        24.      Rocky Mountain Urgent care recommended that Connor see an Orthopedic
 Specialist for follow-up care. Connor made an appointment to see Dr. Scott G. Resig at
 Advanced Orthopedic and Sports Medicine Specialists on December 26, 2017.

        25.    Connor’s father drove him to that appointment where Dr. Resig refilled Connor’s
 pain medication and recommended Connor go immediately to the Orthopedic Centers of
 Colorado for an MRI of his knee.

       26.     Several days later, Dr. Resig called Connor and explained that the MRI did not
 show any tears. But because of the continued pain, Dr. Resig scheduled a follow-up appointment.

        27.     Connor returned to Dr. Resig on January 4, 2018, where Dr. Resig prescribed
 physical therapy and gave Connor a cortisone knee injection.

       28.   That day, Dr. Resig first noted that Connor may have Complex Regional Pain
 Syndrome (“CRPS”) due to his lack of improvement and continued pain.

       29.    On February 5th, 2018, Connor complained of severe pain and attempted to make
 an emergency appointment with Dr. Resig. Unfortunately, Dr. Resig was out-of-town and so
 Connor rushed to his family doctor, Dr. John Willard.

        30.     Dr. Willard prescribed Connor Diclofenac for pain relief and inflammation. Dr.
 Willard also ordered an ultrasound of Connor’s left leg to test for blood clots. Those tests came
 back negative.

         31.     On February 6, 2018, Connor again went to see Dr. Resig who x-rayed Connor’s
 ankle and foot. The x-rays showed no fractures. Dr. Resig also prescribed Gabapentin to try and
 relieve the persistent nerve pain. Dr. Resig then referred Connor to Dr. Christopher J.
 D’Ambrosia, an Interventional Physiatrist and specialist in pain management.

        32.    February 7, 2018, Dr. Christopher D’Ambrosia noted that Connor’s symptoms
 were consistent with CRPS and prescribed a blood pressure medication (Clonidine) and
 scheduled a Lumbar Sympathetic Nerve Block, noting it was Connor’s best chance of CRPS
 remission.

                                                    3
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 4 of 7




        33.     Throughout February and March of 2018, Connor received a series of sympathetic
 nerve block injections, in an attempt to control his unrelenting pain.

         34.    On February 22, 2018, Connor began Physical Therapy with Advanced
 Orthopedics several times a week. Connor’s therapy was (and is) extremely painful and only
 alleviates a small amount of his symptoms.

        35.      On March 27, 2018, on Dr. D’Ambrosia’s suggestion, Connor saw Dr. Brent Van
 Dorsten, a clinical psychologist who specializes in treatment for pain and functional limitations,
 in hopes that he could address the ongoing pain and resulting psychological damage.

        36.    At that point, Connor described his global body pain as being a 10/10 in severity.
 He described his resulting anxiety and depression as a 10/10.

         37.    Connor’s symptoms worsened throughout April 2018, in which he describes
 severe nausea, uncontrollable shivers, increasing anxiety, and lack of sleep. Connor conveyed
 these concerns to Dr. D’Ambrosia on April 23, 2018, who then prescribed Ondansetron (a
 nausea medication) and Cymbalta (a nerve pain, antianxiety, and antidepressant medication), at
 the recommendation of Dr. Van Dorsten.

         38.    On May 14, 2018, Connor first saw Dr. Sara Markey, a certified psychiatrist at
 Actify Neurotherapies, for an initial consultation and first intravenous ketamine infusion, a drug
 used to treat CRPS, anxiety, and depression.

         39.      Over the next two weeks, Connor received five more infusions and was able to
 take his first steps without crutches, though this caused him greater pain and weakness in his leg.
 Connor ultimately had to continue using crutches to ambulate due to the pain.

        40.     Dr. D’Ambrosia then referred Connor to Dr. Jeffrey Simon, an anesthesiologist to
 coordinate with Dr. Markey on further ketamine infusions and a nerve block.

       41.     Between June 4 and June 7, 2018, Connor was heavily sedated and received two
 Nerve Block Injections and three ketamine infusions.

        42.     Connor continued his physical therapies throughout the summer, and on August 6,
 7 and 9, 2018, received an additional ketamine infusions from Dr. Markey.

         43.   In mid-August Connor, still having not received relief from his pain, reached out
 to CRPS expert and director of the California Pain Medicine Center, Dr. Joshua Prager. After
 speaking with him several times, Connor made an appointment to be evaluated by Dr. Prager and
 his team on September 20, 2018.

        44.    On September 17 2018, Connor purchased an H-Wave home Unit, at the
 advisement of Dr. D’Ambrosia, to help stop the disuse atrophy developing in his affected leg.



                                                  4
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 5 of 7




        45.     On September 20, 2018, Connor was evaluated by Dr. Prager and his team at the
 California Pain Medicine Center. Dr. Prager confirmed Connor’s CRPS diagnosis and approved
 him for a two week intensive program including ten high-dose ketamine infusion treatments.

        46.     On September 26, 2018, Dr. Prager recommended Connor start a four week
 comprehensive and functional rehabilitation pain program to regain mobility in his leg and learn
 to cope with the pain. During this phase of treatment Connor also received two lumbar
 sympathetic nerve blocks.

        47.     On October 9, 2018, Connor was evaluated by Marilyn Jacobs, a clinical pain
 psychologist, Evvy Shapero, a therapist who conducts neuro-biofeedback and multi-modality
 biofeedback sessions, and Kern & Associates Physical Therapy. There he was given physical
 therapy, biofeedback and psychotherapy assignments to practice at home.

         48.    Due to his pain and immobility, Connor was unable to work full time from the
 time of the accident until November 26, 2018.

         49.     In a pain management follow-up report on October 8, 2018, Dr. Prager notes,
 “Mr. Connor [Carballido] presents to the office today for followup. He has recently completed a
 series of 10 ketamine infusions and is here today as day 1 of the comprehensive interdisciplinary
 functional rehabilitation program.” Continuing, Dr. Prager notes, “We have explained that he
 used to previously swim competitively on and would like to go and get back into swimming. He
 also bought a snowboard just prior to his injury back in December 2017 and was not able to use
 it. He explains that as a result of this injury and pain, socially he feels as though this past year he
 has essentially been a ‘ghost.’”

        50.     On October 29, 2018, Dr. Prager notes, “As he nears the end of this program
 though he does have some apprehension about going home and some concerns about what to do
 should flares manifest as well as concerns regarding potential spread of his complex regional
 pain syndrome as this is something he has had fears about for quite a while.”

        51.      On November 2, 2018, Dr. Prager notes the conclusion of Connor’s first
 functional rehabilitation program and states, “[Mr. Carballido] does not feel he is finished. He
 has moved from using crutches to only using a cane and wished to become more independent.
 The plan is for him to return for 3 booster ketamine infusions in either late January or early
 February and then to participate in additional 2 weeks of the functional rehabilitation program.”

         52.     Connor continues to treat with Dr. Prager and his team in California, where he is
 likely to need future painful and invasive medical procedures including ketamine therapy, spinal
 nerve blocks, physical therapy, and possibly a spinal cord stimulator.

          53.   Currently, Connor continues to struggle with day-to-day activities; he must use a
 cane to get around and is in constant pain, including burning and crushing sensations. As a result
 of this lost mobility and function, Connor suffers severe mental distress and depression.




                                                    5
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 6 of 7




       54.    Prior to his injury, Connor was in line to compete for a promotion at his place of
 employment. Due to his injury, Connor has not been able to compete for that promotion.

        55.     Connor is no longer able to enjoy many of his favorite activities, including
 basketball, bicycling, snowboarding, or even walking his dog.

         56.    Because of his limited mobility, Connor relies on his family for help with daily
 chores, transportation, and basic daily tasks.


                                       First Claim for Relief
                                            (Negligence)

        57.     Paragraphs 1-56 are incorporated by reference.

        58.    Defendant had a duty, at all relevant times, to operate and maintain its store in a
 reasonable manner.

        59.      Defendant was negligent in its maintenance of the Target store. This negligence
 includes, but is not limited to:

                a.     Failure to provide a safe and clear aisle way for the public to shop;

                b.     Failure to notice and remove dangerous obstructions in the aisle; and

                c.     Failure to warn its patrons of the obstruction in the walkway.

        60.    As a direct and proximate result of Defendant’s negligence, Connor Carballido
 suffered and will continue to suffer injuries, damages, and losses, described more fully herein.


                                     Second Claim for Relief
                                       (Premises Liability)

        61.     Paragraphs 1-60 are incorporated by reference.

        62.     Connor Carballido was an invitee.

        63.     Defendant was an entity in possession of real property and legally responsible for
 the condition of and circumstances existing on the real property.

        64.    The pallet, obstructed aisle, and lack of warning constituted dangerous conditions
 and/or circumstances on Defendant’s property.

        65.     Defendant actually knew about a danger on its property or, as an entity using
 reasonable care, should have known about it.

                                                  6
Case 1:19-cv-01057-REB-SKC Document 1 Filed 04/10/19 USDC Colorado Page 7 of 7




        66.    Defendant failed to use reasonable care to protect against the danger on the
 property.

        67.     Because of Defendant’s failure to use reasonable care, Connor Carballido suffered
 and will continue to suffer injuries, damages, and losses, described more fully herein.

        WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the
 Defendants in an amount to be determined by the trier of fact, which will fully and fairly
 compensate Plaintiff for the suffered injuries, damages, and losses, both economic and
 noneconomic, compensatory and special, both past and future, pre and post-judgment interest as
 allowed by law, and for such other and further relief as this Court may deem appropriate.

        PLAINTIFF DEMANDS A TRIAL BY JURY.

        DATED this 10th day of April, 2019.

                                                    LEVENTHAL & PUGA, P.C.

                                                    s/ Brian N. Aleinikoff
                                                    Bruce L. Braley, Atty. No. 48612
                                                    Brian N. Aleinikoff, Atty. No. 49238
                                                    Leventhal & Puga P.C.
                                                    950 South Cherry Street, Suite 600
                                                    Denver, CO 80249
                                                    Telephone: (303) 759-9945
                                                    Facsimile: (303) 759-9692
                                                    Email: bbraley@leventhal-law.com
                                                    Email: baleinikoff@leventhal-law.com

                                                            -and-

                                                    Bryan D. Pope, SBN 00788213
                                                    3400 Carlisle St., Ste. 550
                                                    Dallas, TX 75204
                                                    Telephone: (214) 651-4260
                                                    Facsimile: (214) 651-4261
                                                    Email: bpope@cochranfirm.com

                                                    ATTORNEYS FOR PLAINTIFF

 Plaintiff’s Address:
 6630 South Waco Way
 Centennial, CO 80112




                                                7
